Case 8:20-cv-00907-JLS-ADS Document 24] Filed 12/29/20 Page1iof1 Page ID #:98

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

Suzanne Na Pier, CASE NUMBER:

8:20-cv-00907-JLS (ADSx)

Vv. Plaintiff(s)

 

Bristol Quest LLC, et al.,

NOTICE OF
MEDIATION DATE

Defendant(s).

 

 

YOU ARE HEREBY NOTIFIED THAT THE PANEL MEDIATOR HAS SCHEDULED A MEDIATION
IN THE ABOVE-CAPTIONED CASE

for January 5, 2021 at 1:00 [ Jam. / [v]p.m.

LOCATION: Via the Zoom platform hosted by the mediator

 

The mediation session must be completed and an ADR-03 Report must be filed on or before the
Court-ordered completion date.

 

 

 

 

Continuances are not favored and can only be granted by the Mediator up to the Court-ordered completion
date. Absent extraordinary circumstances, parties cannot request a continuance within three (3) business
days of a scheduled mediation.

Dated: December 24, 2020 Panel Mediator: Stephen H. Marcus, Esq.
Address: 10537 Santa Monica Boulevard, 3rd FI.

Los Angeles, CA 90025

 

 

 

 

Phone: (310) 474-4007

 

ADR-13 (01/12) NOTICE OF MEDIATION DATE Page | of 1
